Citation Nr: 1415641	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-27 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and a witness


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  The Veteran died in January 1997, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit on appeal.  Jurisdiction of the claims file is retained at the Huntington, West Virginia, RO.  

The appellant appeared and testified at an April 2014 videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the appellant's claim for service connection for the cause of the Veteran's death.

At the time of the Veteran's death in January 1997, he was in receipt of service connection for traumatic arthritis of the lumbar spine, varicose veins of the right leg, and residuals of shell fragment wound (SFW) of the left arm.  His combined rating was 40 percent.  The death certificate notes the Veteran's cause of death was due to cardiopulmonary arrest due to stroke.  

The appellant maintains that the Veteran's service-connected disabilities materially contributed to the cause of his death.  She also alleges that due to his service-connected disabilities, he was unable to be active and it may have contributed to his ultimate stroke and cardiopulmonary arrest.  There has been no medical opinion obtained with respect to whether the Veteran's service-connected disabilities caused, or substantially or materially contributed, to his death.  Given that the Veteran was service connected for a cardiovascular disability, the Board finds that an opinion is needed to resolve the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the appellant to ensure that all relevant medical documentation has been obtained, and take appropriate action (including signed release forms, if needed) to obtain any identified relevant evidence not currently associated with the claims file.

2.  The RO or AMC should obtain a medical expert opinion from a physician with appropriate expertise on whether the Veteran's service-connected disabilities at least as likely as not (a 50 percent or greater probability) caused, or substantially or materially contributed, to his death.  The examiner is asked to specifically comment on each of the Veteran's service-connected disabilities (lumbar spine, varicose veins, and SFW residuals of the right arm) and whether they would cause the Veteran to be inactive enough to have contributed to a stroke and/or cardiopulmonary arrest.  

The claims files must be reviewed along with a copy of any pertinent records located in the Veteran's Virtual VA/VBMS electronic claims file.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  

3.  The RO/AMC should undertake any other development it determines to be warranted and ensure substantial compliance with the terms of this remand.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



